Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 1 of 17 PageID #: 73




                            EXHIBIT 1




 iF2196970. 1 }
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 2 of 17 PageID #: 74




                                          SETTLEMENT AGREEMENT


                This Settlement Agreement ("Agreement"), effective as of the date of complete execution

    (the "Effective Date"), is by and between, on the one hand, Chanel, Inc., a New York corporation

    with its principal place ofbusiness at 9 West 57th Street, New York, New York 10019

    ("Chanel"), and, on the other hand, Ryan Ladijinsky, an individual residing at 2942 W. 5th

    Street, Apt. 7R, Brooklyn, New York 11224 ("Ladijinsky," as more fully defined below). Each

    ofChanel and Ladijinsky is a "Party" and collectively are the "Parties."

                    WHEREAS Ryan Ladijinsky owns and operates storefronts on eBay under a variety of

    seller names, including Too Cool For School567, love**on**the**rocks**,

    anonymous000_225, and valushka652012, through which he offers for sale and sells products

    including beauty and cosmetic products bearing Chanel's trademarks; and

                    WHEREAS Ryan Ladijinsky did not obtain the products sold under Chanel's marks from

    Chanel, did not offer the products in a manner that was authorized by Chanel, and offered for

    sale items such as testers and used products that Chanel does not authorize for sale; and

                    WHEREAS Ryan Ladijinsky is not an authorized reseller ofChanel products and has no

    permission from Chanel to sell CHANEL branded goods; and

                    WHEREAS Chanel has objected to Ryan Ladijinsky's sale ofChanel products materially

    different from Chanel' s genuine goods and Chanel products not authorized by Chanel for resale;

    and

                    WHEREAS on July 2, 2018, Chanel instituted Civil Action No. 1:18-cv-3829-AMD-

    RER in the United States District Court for the Eastern District of New York against Ryan

    Ladijinsky (the "Civil Action"); and




    (F2795873 ,1)
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 3 of 17 PageID #: 75




                 WHEREAS the Parties have agreed to settle their disputes and all claims asserted or that

    could have been asserted in the Civil Action arising from Ryan Ladijinsky's unauthorized sale of

    Chanel items by means of this Agreement; and

                 WHEREAS the Parties have consulted with their respective counsel and have agreed to

    settle this matter on the terms set forth below.

                 NOW THEREFORE in consideration of the mutual promises and undertakings herein,

    and for other good and valuable consideration, the receipt and sufficiency of which is hereby

    acknowledged, the Parties agree as follows:

    1.           Defmitions

                 1.1    "Ladijinsky" means individually and collectively Ryan Ladijinsky (and any other

    names or aliases under which he is known or under which he does business); any d/b/a's of Ryan

    Ladijinsky; any eBay storefronts operated by Ryan Ladijinsky, including

    "love**on**the**rocks**," "Too Cool For School567," "anonymous000_225," and

    "valushka652012," now or in the future; any other names under which Ryan Ladijinsky conducts

    or may conduct business now or in the future; and any company owned or controlled in majority

    part now or in the future by Ryan Ladijinsky or of which Ryan Ladijinsky is a controlling owner,

    partner, officer, member, principal, or majority shareholder now or in the future.

                 1.2    "Chane} Products" means any products bearing the CHANEL mark, the CC

    Monogram, or any other trademark of Chane} (collectively the "Chanel Marks"), any products

    manufactured by or on behalf of Chanel, or any products advertised or promoted as being from

    Chanel.

                 1.3    "Chane} Beauty and Fragrance Products" means any beauty, cosmetic, skin care,

    or fragrance product bearing any Chanel Mark, manufactured by or on behalf of Chanel, or

    advertised or promoted as being from Chanel. Chanel Beauty and Fragrance Products are a


    (F2795873. 1 1                                   2
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 4 of 17 PageID #: 76




    subset of Chanel Products and are included in any references to Chanel Products unless

    otherwise indicated.

                    1.4   "Prohibited Chanel Products" means samples of Chanel Products; testers of

    Chanel Products; products bearing any of the Chanel Marks that are not created by Chanel or not

    intended for resale by Chanel; used or opened Chanel Products; decanted Chanel fragrances; re-

    packaged Chanel products; discontinued Chanel Products; Chanel Products that are more than

    two years old; unboxed Chanel Products; Chanel Products that are not in their full, original,

    unaltered packaging or are otherwise sold in a manner not authorized by Chanel; Chanel

    Products that lack any of the following or in which the following items are covered up,

    adulterated, tampered with, or marred- genuine outer carton, Chanel's bar codes, Chanel's

    SKU s, Chanel' s ingredients, or sealed cellophane covering; any Chanel Products that contain

    marks of any third parties; or any Chanel Products that have been modified, tampered with, or

    altered in any way. Prohibited Chanel Products are a subset ofChanel Products and Chanel

    Beauty and Fragrance Products, as applicable, and are included in references to Chanel Products

    and Chanel Beauty and Fragrance Products unless otherwise indicated.

    2.          Representations and Warranties

                    2.1   Ladijinsky provides the following representations and warranties, all of which are

    material terms of this Agreement:

                          a.     Ladijinsky has not imported, distributed, sold, offered for sale, advertised,

    or promoted any Chanel Products other than Chanel Beauty and Fragrance Products.

                          b.     Ladijinsky has sold or offered for sale Chanel Beauty and Fragrance

    Products exclusively through eBay and has used the following seller names only:

    "love**on**the**rocks**," "Too Cool For School567," "anonymous000_225," and




    (F2795873.1 )                                      3
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 5 of 17 PageID #: 77




    "valushka652012" (collectively the "eBay Identifiers"). Ladijinsky has not sold any Chanel

    Beauty and Fragrance Products under any other seller names.

                     c.    Other than the business conducted through the eBay Identifiers, Ladijinsky

    does not own or maintain any ownership interest in any business involved in the importation,

    distribution, sale, or offering for sale of Chanel Products.

                     d.    Ladijinsky has not advertised or promoted Chane! Beauty and Fragrance

    Products in any channel or through any social media other than through his eBay storefronts and

    only under the eBay Identifiers.

                     e.    Ladijinsky's sources for the Prohibited Chanel Products were the

    following sellers on eBay: offaclift, cocofairy, vivavin1, 20121umi1972, vivabeauty2014,

    nancy_starfish, anastasias_attic, cosmetics 12312, doctorrabkin, dema2.2008, shortyaloha, and

    glamoresque. Ladijisnky also obtained Prohibited Chanel Products from family members, who

    obtained samples ofChanel Products from brick-and-mortar stores such as Macy's and

    Nordstrom.

                     f.    Ladijinsky does not have in his possession any invoices reflecting his

    purchase of the Prohibited Chane! Products. Ladijinsky represents that he either did not receive

    invoices from the sources for the Prohibited Chanel Products or he disposed of the invoices prior

    to receiving Chanel's cease-and-desist letter.

                     g.    Ladijinsky's total gross revenue from the sale of the Prohibited Chanel

    Products was no more than $250.

                     h.    As of the Effective Date, Ladijinsky has removed all Prohibited Chanel

    Products from his storefronts on eBay and otherwise is not offering for sale any Chanel Products

    through any channels of trade.


    (F2795873 ,1 }                                 4
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 6 of 17 PageID #: 78




                       1.      All Prohibited Chanel Products that are in Ladijinsky's possession,

    custody, or control are identified in Exhibit A hereto (the "Remaining Inventory").

                       J.      Ladijinsky has no pending orders to purchase or obtain any Chanel

    Products, and has no outstanding purchase orders requiring him to deliver any Chanel Products

    to any third party.

                       k.      Entry into this Agreement does not violate any other agreements that

    Ladijinsky has entered into with any third party and Ladijinsky has the right and ability to carry

    out all terms of this Agreement.

                 2.2    Should any of the foregoing representations or warranties prove to be materially

    false or should any actions taken by Ladijinsky render any representation or warranty materially

    false, Chanel shall be entitled to all remedies for breach at law or in equity, including but not

    limited to all remedies set out in Paragraph 7 of this Agreement. A breach of these

    representations shall not void any ofLadijinsky's obligations under this Agreement.

    3.           Obligations of Ladijinsky

                 3.1    Ladijinsky shall not order or purchase for re-sale, display, advertise, promote,

    distribute, import, offer for sale, sell, or provide as a giveaway any Prohibited Chanel Products

    through any means or trade channels or otherwise engage in any business that includes the sale

    or offering for sale of any Prohibited Chanel Products or otherwise profit from the sale or

    distribution of any Prohibited Chanel Products. Nothing herein is intended to or shall constitute

    any authority or permission for Ladijinsky to offer for sale or sell any Chanel Products other than

    the Prohibited Chanel Products and Chanel reserves all rights to object to Ladijinsky's offer for

    sale or sale of such products.

                 3.2    Within five (5) days of the Effective Date, Ladijinsky, at his own expense, shall

    deliver to Chanel or to any entity specified by Chanel the Remaining Inventory. Chanel shall be


    [F2795873. 1 }                                    5
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 7 of 17 PageID #: 79




    permitted to destroy or otherwise dispose of such inventory in any manner it deems appropriate

    at its sole discretion. Ladijinsky shall not be compensated for the cost of the goods delivered to

    Chanel or for the cost of shipment of the Remaining Inventory to Chanel.

                 3.3       Ladijinsky shall refrain from any statement or suggestion that Ladijinsky has any

    association or affiliation with Chanel or any ofChanel's authorized distributors.

                 3.4       Ladijinsky shall not purchase the term "Chanel" alone or in combination with any

    other words or terms as keywords or AdWords in connection with any search engine and shall

    otherwise not take any action to optimize search results so as to influence organic search results

    that are obtained in response to a search for "Chanel" or any phrase that includes "Chanel."

                 3.5       Ladijinsky shall not use for any commercial purposes any drawings,

    advertisements, brochures, photographs, or other materials of Chanel, and shall not link to any

    Chanel websites or any ofChanel's social media sites or YouTube videos.

                 3.6       Should Ladijinsky use any seller name other than the eBay Identifiers, Ladijinsky

    shall inform Chane! of such seller name within five ( 5) days of adoption of such name.

                     3.7   Ladijinsky shall not authorize, aid, abet, assist, or encourage, either directly or

    indirectly, any third party or non-signatory to this Agreement in taking any action or cause or

    assist any third parties to take any action inconsistent with the terms of this Agreement or to take

    action that, if performed by Ladijinsky, would constitute a violation of this Agreement.

    4.               Sources

                     4.1   Ladijinsky represents and warrants that the entities or individuals identified in

    Paragraph 2.1(e) represent all of the suppliers from whom Ladijinsky has purchased Prohibited

    Chanel Products. Ladijinsky shall not take any action that could interfere with Chanel's ability

    to take action against any of the sources identified, including advising any such sources of this

    Agreement or of the disclosure of their identity to Chanel or assisting any of the sources in


    {F2795873. 1 )                                        6
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 8 of 17 PageID #: 80




    disposing of or hiding any Chanel Products or documents relating to the sale, purchase, or

    offering for sale of Chanel Products.

    5.           Releases

                 5.1   Ladijinsky unconditionally and irrevocably releases completely and forever

    discharges Chanel and all of its present and former parent companies, subsidiaries, affiliates,

    predecessors, successors, assigns, agents, and the respective present and former officers,

    directors, shareholders, members, employees, attorneys, accountants, representatives, agents and

    grantees, executors, administrators, successors and assigns thereof or anyone claiming through or

    under any of the aforementioned (collectively, the "Chanel Released Parties") from any and all

    claims, demands, debts, liabilities, damages, actions, causes of action, suits, disputes, judgments,

    promises, accounts, agreements, costs, expenses, fees, and any other obligations that Ladijinsky

    had, now has, may hereafter have or may claim to have at any time up to the Effective Date of

    this Agreement against any or all of the Chanel Released Parties whether at law or in equity,

    whether known or unknown, arising out of, related to or concerning the subject matter of the

    Civil Action, or otherwise included in the Civil Action, including but not limited to any

    assertions of claims, any affirmative defenses asserted in response to the Civil Action, any and

    all counterclaims, compulsory or permissive, which could have been asserted in the Civil Action,

    and all claims for relief which could have been made or asserted in the Civil Action.

                 5.2    Chanel unconditionally and irrevocably releases completely and forever

    discharges Ladijinsky from any and all claims, demands, debts, liabilities, damages, actions,

    causes of action, suits, disputes, judgments, promises, accounts, agreements, costs, expenses,

    fees, and any other obligations that Chanel had, now has, may hereafter have or may claim to

    have at any time up to the Effective Date of this Agreement against Ladijinsky whether at law or

    in equity, whether known or unknown, arising out of, related to or concerning the subject matter


    (F2795873. 1 }                                  7
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 9 of 17 PageID #: 81




    of the Civil Action, or otherwise included in the Civil Action, including but not limited to any

    claims which could have been made or asserted in the Civil Action based on Ladijinsky's sale of

    Chanel Fragrance and Beauty Products from the sources identified in Paragraph 2.1(e) and sold

    through eBay under one of the eBay Identifiers.

    6.           Dismissal of Civil Action

                 6.1       Within five (5) business days after the Effective Date, the Parties shall file a

    stipulation dismissing the Complaint without prejudice and without costs or fees to either Party.

    Such stipulation of dismissal shall attach this Agreement so that the Agreement is made a public

    document. Chanel is permitted to use and publicize this Agreement in any manner and in any

    media.

    7:           Breach

                     7.1   Should a Court determine that Ladijinsky has violated any provision of this

    Agreement, failed to comply with any of the obligations contained in this Agreement, or made

    any material error or omission in any of the representations contained in this Agreement, then in

    addition to any other remedies requested by Chanel and provided by the Court, Chanel shall be

    entitled to recover from Ladijinsky and Ladijinsky agrees to the imposition of the following

    remedies and relief:

                           a.     to the extent any of the representations set out in Paragraph 2 and its

    subparts are inaccurate or incomplete, Ladijinsky shall pay to Chanel $10,000 for each

    representation that is materially false;

                           b.      Ladijinsky shall pay to Chanelliquidated damages in the amount of

    $10,000 for each use of a Chanel Mark in violation of this Agreement;

                           c.      Ladijinsky shall pay to Chanel all ofLadijinsky's gross revenues from his

    sale of any Prohibited Chanel Products that occurred after the Effective Date;


    (F2795873. l )                                        8
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 10 of 17 PageID #: 82




                            d.     Ladijinsky shall enter into a Court-ordered Permanent Injunction

     embodying all of his obligations herein;

                            e.     Ladijinsky shall pay all investigation costs and other costs and fees

     incurred by Chane! in learning of or investigating any violation or breach of this Agreement; and

                            f.     Ladijinsky shall reimburse Chanel for all ofChanel's costs and attorneys'

     fees incurred in connection with discovering any violation or breach of this Agreement, assessing

    the violation or breach of this Agreement, advising Ladijinsky or his counsel of any violation or

    breach of this Agreement, and bringing any action for violation or breach of this Agreement.

                 7.2        The above remedies are cumulative. The fact that a provision is not included

     above shall not act as an admission by Chanel that it is not entitled to such relief for a breach of

    this Agreement and Ladijinsky shall not raise as a defense to any claim for relief the failure to

     specify such relief in this Agreement and shall not challenge Chane!' s rights to any of the relief

     identified above.

                 7.3        Nothing in this provision shall be interpreted to prevent Chanel from asserting

    claims in addition to breach of contract.

     8.              Reservation of Rights

                 8.1        Ladijinsky shall not represent as a result of this Agreement or otherwise that he is

    permitted to sell Chanel Products and nothing in this Agreement shall constitute any such

     authorization or permission.

                 8.2        Conduct that is not identified herein as prohibited shall not by its absence be

    deemed to be permitted or approved by Chanel. To the extent Ladijinsky engages in any conduct

    not expressly permitted by this Agreement that creates a false association between Ladijinsky

     and Chanel, that constitutes false advertising, or that otherwise infringes on Chane!' s rights,




     (F2795873.1 }                                        9
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 11 of 17 PageID #: 83




    Chanel reserves the right to take action and this Agreement shall not be used as a defense to any

    such claims.

    9.            Notices

                      9.1    All notices pursuant to this Agreement shall be in writing and shall be given by

    overnight courier using the addresses set forth below, or such other address as the Party may

    direct. All notices shall be deemed effective one (1) business day following deposit with any

    overnight courier service. Any change in the recipient of notices shall be provided pursuant to

    the requirements of this provision.

    To:               Defendant                                To:    Plaintiff

                      Ryan Ladijinsky                                 Chanel, Inc.
                      2942 W. 5th Street                              Attn: Legal Department- Global
                      Apt. 7R                                          Brand Protection and Enforcement
                      Brooklyn, New York 11224                        9 West 57th Street
                                                                      New York, New York 10019
    With a courtesy copy by email to:

                      Dmitriy Shakhnevich, Esq.
                      The Law Firm of Dmitriy
                      Shakhnevich
                      65 Broadway, 7th Floor
                      New York, New York 10006
                      Email: ds@dshaklaw.com

     10.              Scope of the Agreement

                      10.1   This Agreement and all obligations contained herein shall be worldwide in scope

    and effect.

     11.              Interpretation

                      11.1   The terms of this Agreement have been negotiated at arms-length between the

    Parties all of whom have been represented by independent counsel. As a result, the rule of

    "interpretation against the draftsman" shall not apply in any dispute over the interpretation of the




     (F2795873 ,1 )                                       10
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 12 of 17 PageID #: 84




    terms of this Agreement. The section headings are for convenience and reference only and in no

    way define, limit, describe, or affect the scope or intent of any provision hereof.

    12.           Severability

                  12.1       In the event that any provision hereof is held by a court of competent jurisdiction

    to be unenforceable or invalid, the validity and enforceability of the remaining provisions of this

    Agreement shall not be adversely affected. For any provision deemed invalid or unenforceable,

    the Parties agree to the substitution of a new provision as like to the original in terms of purpose

    and effect as may be permitted by law.

    13.           Persons and Entities Bound

                  13.1       This Agreement and all obligations contained herein shall be binding upon and

    inure to the benefit of Ladijinsky as defmed herein and Chanel and each of their successors,

    transferees, and lawful assigns. It is the intent of the Parties that this Agreement be binding and

    effective without regard to future events. No Party shall seek to modify, void, or terminate this

    Agreement, otherwise challenge the validity of this Agreement, or seek to have this Agreement

    rescinded or rendered null or void for any reason or purpose.

    14.          Merger Clause

                  14.1       This Agreement constitutes the entire agreement and understanding between the

    Parties and supersedes all prior and contemporaneous understandings and agreements of the

    Parties with respect to the subject matter hereof.

     15.          Modification and Waiver

                      15.1   The Agreement may be modified only by a written document signed by all of the

    Parties. The failure of any Party to insist upon strict adherence to any term of this Agreement on

    any occasion shall not be construed as a waiver and shall not deprive that Party of the right

    thereafter to insist upon strict adherence to that term or any other term of this Agreement.


     (F2795873. 1 J                                        11
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 13 of 17 PageID #: 85




     16.         Authorization To Sign

                 16.1       Each of the signatories to this Agreement represents and warrants that he or she

    has the full right, power, and authority to execute this Agreement and to bind the Party for whom

    he or she is signing and that each Party has the power and authority to perform its obligations

    under this Agreement. The Parties warrant that they have read this Agreement, understand the

    terms and conditions hereof, have entered into this Agreement without duress or coercion as their

    voluntary act and deed, have not executed the Agreement in reliance on any promise,

    representation, or warranty not contained herein, and that the signatures affixed to this

    Agreement and any documents required to be filed pursuant to this Agreement are duly

    authorized.

     17.         Governing Law and Jurisdiction

                     17.1   This Agreement shall be interpreted and enforced under substantive laws of the

     state ofNew York without regard to New York's conflict oflaw rules and Ladijinsky consents to

     and shall not challenge the venue, personal jurisdiction, or subject-matter jurisdiction of the

     United States District Court for the Eastern District ofNew York in Brooklyn to hear any

     disputes arising out of this Agreement or seek to transfer the dispute to any other forum. In

     connection with any claims that Chanel may assert in the future against Ladijinsky, service on

     Ladijinsky shall be deemed effective by sending a copy of the summons and complaint in the

     manner set forth in Paragraph 9. If the notice address changes, Ladijinsky shall promptly notify

     Chanel of the new notice address.

     18.             Counterparts

                     18.1   This Agreement may be executed in duplicate counterparts by the parties hereto,

     transmitted electronically or by facsimile. Each counterpart shall be deemed to be an original

     and all counterparts taken together shall constitute a whole original of the Agreement.


     {F2795873.1 )                                       12
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 14 of 17 PageID #: 86




                 IN WITNESS WHEREOF, and intending to be legally bound, the Parties have hereunto

    set their hand as of the date below.

    Dated: New York, New York
           October2J, 2018




    Dated: Brooklyn, New York                          RYAN LADIJINSKY
           October_, 2018




    (F2795B73. l }                                13
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 15 of 17 PageID #: 87




                   IN WITNESS WHEREOF, and intending to be legally bound, the Parties have hereunto

   set their hand as of the date below.

   Dated: New York, New York                             CHANEL, INC.
          October_, 2018

                                                         By:_ _ _ _ _ _ __ _ _ _ __ _

                                                         Name:
                                                                  ---------------------------
                                                         Title:
                                                                  ---------------------------

   Dated: Brooklyn New York                              RYAN LADIJINSKY
          Octo be~_]20 18




   {F2795873.1 }                                    13
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 16 of 17 PageID #: 88




             EXHIBIT "A" List qfremaining inventory
     Product                                               Quantity
       1. Inimitable Intense 10 N oir                 2
       2. Chance Creme Satinee Pour Le Corps Body Satin 2
       3. Le Volume De Chanel Mascara 10 N oir           1
       4. Coco Mademoiselle Shimmering Touch             1
       5. Allure Gel Moussant Bath Gel                   1
       6. Precision Mousse Confort Rich Foaming Cream
          Cleanser Comfort + Anti-Pollution              1
       7. Levres Scintillantes 03 Glaze                  1
       8. Perfection Lumiere Smooth-Effect Makeup Broad
          Spectrum SPF 15 Sunscreen 30 Beige             1
       9. Vitalumiere Moisture-Rich Radiance Fluid Makeup
          SPF 15 35 Soft Bisque                         1
       10. Le Lift Firming-Anti-Wrinkle Creme           1
       11. UV Essentiel Complete Sunscreen UV Protection
          Anti-Pollution Broad Spectrum SPF 50          1
       12. Vitalumiere Aqua Ultra-Light Skin Perfecting
          Sunscreen Makeup Broad Spectrum SPF 15 30 Beige
          1
       13. Precision Sublimage Essential Regenerating Cream
          1
       14. Precision Ultra Correction Lift Lifting Firming
Case 1:18-cv-03829-AMD-RER Document 8-1 Filed 10/26/18 Page 17 of 17 PageID #: 89




         Day Cream SPF 15
         1
       15. Precision Rectifiance Intense Anti-Age
         Retexturizing Fluid SPF 15                       1
       16. Number 5 Gel Moussant Bath Gel                 1
       17. Allure Eau De Parfum                           1
       18. Le Volume De Chanel Waterproof Mascara 20 1
       19. Precision Ultra Correction Lift Total Eye Lift   1
       20. Number 5 Parfum 6 ml                             1
       21. Le Rouge Duo Ultrawear Liquid Lip Colour         1
